 
[noveloslogo.jpg]

FOR IMMEDIATE RELEASE


NOVELOS THERAPEUTICS ELECTS DR. STEPHEN HILL TO SERVE AS CHAIRMAN OF BOARD OF
DIRECTORS


NEWTON, Mass., September 19, 2007 - Novelos Therapeutics, Inc. (OTCBB: NVLT), a
biopharmaceutical company focused on the development of therapeutics to treat
cancer and hepatitis, today announced the election of Stephen A. Hill, B.M.
B.Ch., M.A., F.R.C.S. to serve as non-executive chairman of Novelos’ board of
directors. Dr. Hill, President and CEO of ArQule, Inc. (NASDAQ: ARQL), has over
25 years of expertise in biopharmaceutical senior management, product
development, commercialization and partnering. His election increases the number
of directors to eight, six of whom are independent directors.


“We are very pleased to enlist Dr. Hill’s developmental and commercialization
leadership on our board, as we approach the possible approval and
commercialization of NOV-002, and explore potential partnerships,” said Harry
Palmin, President and CEO of Novelos. “Dr. Hill’s impressive credentials will
further enhance the overall quality of Novelos’ board. His election demonstrates
our commitment to the maintenance of a strong, experienced and independent
board.”


“I am delighted to add my experience and insights to those of the Novelos board
and executive team,” said Dr. Hill. “Lung cancer remains a disease for which
more effective therapy is an essential need. I am hopeful that Novelos’ lead
compound, NOV-002, will demonstrate benefit in the ongoing Phase 3 trial, and
look forward to supporting the company during this important stage of its
development.”


Dr. Hill has served as ArQule's President and CEO since April 1999. Before
joining ArQule, Dr. Hill was the Head of Global Drug Development at F.
Hoffmann-La Roche Ltd. from 1997-1999. Dr. Hill joined Roche in 1989 as Medical
Adviser to Roche Products in the United Kingdom. He held several senior
positions there that included Medical Director, responsible for clinical trials
of compounds across a broad range of therapeutic areas, including CNS, HIV,
cardiovascular, metabolic and oncology products. Subsequently, he served as Head
of International Drug Regulatory Affairs at Roche headquarters in Basel,
Switzerland, where he led the regulatory submissions for seven major new
chemical entities. Dr. Hill also was a member of Roche's Portfolio Management,
Research, Development and Pharmaceutical Division Executive Boards. Prior to
Roche, Dr. Hill served seven years with the National Health Service in the
United Kingdom in General and Orthopedic Surgery. Dr. Hill is a Fellow of the
Royal College of Surgeons of England and holds his scientific and medical
degrees from St. Catherine's College at Oxford University.


About Novelos Therapeutics, Inc.
Novelos Therapeutics, Inc. is a biopharmaceutical company commercializing
oxidized glutathione-based compounds for the treatment of cancer and hepatitis.
NOV-002, the lead compound currently in Phase 3 development for lung cancer
under a SPA and Fast Track, acts together with chemotherapy as a chemoprotectant
and an immunomodulator. NOV-002 is also in Phase 2 development for
chemotherapy-resistant ovarian cancer and early-stage breast cancer, and is in
addition being developed for acute radiation injury. NOV-205 acts as a
hepatoprotective agent with immunomodulating and anti-inflammatory properties.
NOV-205 is in Phase 1b development for chronic hepatitis C non-responders. Both
compounds have completed clinical trials in humans and have been approved for
use in the Russian Federation where they were originally developed. For
additional information about Novelos please visit www.novelos.com


# # #
 
 
1

--------------------------------------------------------------------------------

 
 
[noveloslogo.jpg]



COMPANY
 
INVESTOR RELATIONS
Harry S. Palmin, President and CEO
 
Stephen Lichaw
Ph: 617-244-1616 x11
 
Ph: 201-240-3200
Email: hpalmin@novelos.com
 
Email: slichaw@novelos.com

 
Novelos Therapeutics, Inc.
One Gateway Center, Suite 504
Newton, MA 02458
 
This news release contains forward-looking statements. Such statements are valid
only as of today, and we disclaim any obligation to update this information.
These statements are subject to known and unknown risks and uncertainties that
may cause actual future experience and results to differ materially from the
statements made. These statements are based on our current beliefs and
expectations as to such future outcomes. Drug discovery and development involve
a high degree of risk. Factors that might cause such a material difference
include, among others, uncertainties related to the ability to attract and
retain partners for our technologies, the identification of lead compounds, the
successful preclinical development thereof, the completion of clinical trials,
the FDA review process and other government regulation, our pharmaceutical
collaborators’ ability to successfully develop and commercialize drug
candidates, competition from other pharmaceutical companies, product pricing and
third-party reimbursement.
 
 
2

--------------------------------------------------------------------------------

 